Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, Species A and claims 1-6 and 9-10 in the reply filed on 01/19/21 is acknowledged.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second state scanning system of claims 9-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 2 recites “in response to the first stage scanning mode, the controller causes each of said plurality of horizontal members to be positioned to block an equivalent portion of said vertical slit.” This recitation is indefinite for at least the following reasons. It is unclear to what the recited “equivalent portion” corresponds to. Furthermore, the term “scanning mode” indicates that the system in this state is operable to scan an object with the X-ray source. How can this be accomplished if in the scanning mode, the collimator members are blocking the slit through which the X-ray radiation from the source passes? Finally, how does the moveable member configuration of claim 2 relate to the first and second configurations of moveable member positioning recited in claim 1?

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
12.	Claims 1, 3-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harding, US Publication 2009/0213989 in view of Bendahan, US Publication 2008/0181357, in further view of Smith et al., WIPO Publication 2009/129816.
13.	Regarding claim 1, Harding discloses an inspection system for inspecting an object using radiation (Fig. 1 and [0033]) comprising: an X-ray source (30) for generating and transmitting X-ray radiation ([0036]); and a detector array (40) array for detecting a portion of transmitted radiation passing through said object ([0042]). Harding does not disclose a collimator positioned in front of said X-ray radiation source. Bendahan teaches a similar inspection system (Fig. 3 and [0043]) comprising a collimator (218) positioned in front of said X-ray radiation source wherein said collimator comprises two vertical structures defining a vertical slit through which said transmitted X-ray radiation is directed (see top-down view of Fig. 4) and a controller (60) programmed to adjust the collimator depending upon a mode of operation ([0041], [0043], [0046] and Fig. 8, ref. 308). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the adjustable collimator and control system of Bendahan with the inspection system of Harding for the predictable purpose of facilitating “a highly specific inspection to confirm or clear the presence of items of interest” ([0048]). Bendahan is silent as to the particular mechanism of its collimator’s adjustment. Smith teaches a type of adjustable collimator having a plurality of horizontally movable members, wherein said plurality of horizontally movable members each have a first configuration where they block more of the transmitted radiation from passing through and a second configuration where they block less of the transmitted radiation from 
14.	Regarding claims 3-6, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1, Harding further discloses a processor (60, [0046-7]), wherein said processor is adapted to analyze said detected radiation to determine a presence of high- density or high atomic number materials (step 403 in Fig. 4 and [0067]; see also [0012], [0039], and [0073]), wherein said processor is adapted to determine whether to conduct a second scan based upon said determination of a presence of high-density or high atomic number materials (step 404 [0067]), wherein said processor is adapted to determine a location of a suspect area containing a presence of high-density or high atomic number materials (Fig. 5 and [0067]), and wherein said controller is adapted to reposition said X-ray radiation source based upon the location of the suspect area (step 406 and [0069]; the object is moved relative to the X-ray source, effectively resulting in movement of the X-ray source).
15.	Regarding claims 9-10, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1, Harding further discloses another inspection system embodiment having a duplicate X-ray source and detector array (Fig. 2.), noting that the inspection systems of Figs. 1 and 2 “may be combined into a single…system.” Accordingly, a skilled artisan would have found it obvious to modify the second detection system of Harding with the teachings of Bendahan and Smith (as explained above) and combine it with the first threat detection system of Harding (as modified by Bendahan and Smith) to arrive at the system recited in claims 9 and 10. Such a duplication would predictably result in faster examination times—for example, because one system could scan one half of the object while the other system scans the other 

Conclusion

16.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646